Order entered January 29, 1968, unanimously reversed on the law, the facts and in the exercise of discretion, with $30 costs and disbursements of this appeal to appellant, and plaintiff’s motion denied without prejudice to a proper application. It was incumbent on plaintiff to show a reason for the delay in making the application and to set forth facts excusing the failure or negligence necessitating *655the amendment so far as these facts are within the knowledge of the plaintiff (Koi v. P. S. & M. Catering Corp., 15 A D 2d 775). Concur—Stevens, J. P., Steuer, Tilzer, McGivern and McNally, JJ.